DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/4/2022 has been entered.  Claims 1-5, 7-10 and 19-22 remain pending in the present application. 
Allowable Subject Matter
Claims 1-5, 7-10 and 19-22 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the specific
limitations of “the elongate base has a length extending in a direction orthogonal to the
support platform, wherein the length is greater than or equal to a distance between the
pair of leg supports” in claim 1 and “wherein the one or more disks extend radially from
the longitudinal axis farther than the two cylindrical rollers” in claim 19 are not
anticipated or made obvious by the prior art of record. The prior art of record does not
specifically discuss or illustrate either of these configurations. The Examiner recognizes
that to a certain extent, both limitations deal with relative dimensions. The Examiner is
further of the position that these relative dimensions would not be obvious in view of
established case law since Applicant has listed criticality for these specific dimensions.
Paragraphs 0026 and 0037 of the Applicant’s specification discusses that the particular relative dimensions provide critical features which enable the support to be resistant from tipping and separates/spaces the pipes from one another. Therefore, since the prior art lacks explicit disclosure of these particular relative dimensions, the limitations are not obvious in view of the prior art of record and renders the claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632